Carleton, J.,

delivered the opinion of the court.
This action is brought by the endorsee of a bill of exchange, against the drawer, with the usual averment of presentation for payment at maturity, refusal to pay, protest, and notice.. The defendant insists that the plaintiff has lost his recourse against him, by his own laches, in not presenting the bill to the drawee for payment in due time.
It appears, that on the 2d of September, 1836, the drawer, who lives in New-Orleans, executed a draft on the drawees,
*406A bill of exchange must be presented for payment to the drawees, on the day it becomes due, or the drawer will be discharged.
No irregularities of the mail, which prevent a hill from arriving in season, will excuse its non-presentation for payment on the day it is due.
who reside at Nachitoches, payable 'ninety days after date that after several endorsements it came to the possession of the petitioner; that it fell due on the 4th of December, the last day of grace, and was not presented to the drawees and protested until the 6th.
It is the settled law on bills of exchange, that a draft must be presented- for payment on the day it becomes due, otherwise the drawer will be discharged. Chitiy on Bills, p. 402.
But the plaintiff’s counsel contends, that the irregularities of the mail, which prevented the bilL from arriving in season, excuse its non-presentation on that precise day, and cites Anderton vs. Beck, 16 East’s Reports. Freeman vs. Boynton, 7 Massachusetts’ Reports.
We have examined these authorities, and do not find they lend any support to his pretensions ; we think the judgment of the court is erroneous.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be avoided and reversed; that ' the verdict of the jury be set aside; that there be judgment of noq-suit against the plaintiff, he paying costs in both courts.